Citation Nr: 1538630	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-27 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California
 
 
THE ISSUE
 
Entitlement to a compensable rating for a bilateral hearing loss disability.
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1967 to December 1970.  
 
This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Los Angeles, California.  
 
The Veteran was denied entitlement to service connection for posttraumatic stress disorder in a June 2002 rating decision.  He perfected an appeal to that decision, but in a November 2014 rating decision VA service connected that disorder.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  
 
 
FINDING OF FACT
 
The Veteran's bilateral hearing loss disability is manifested by no more than a level II hearing loss in each ear.
 
 
CONCLUSION OF LAW
 
The criteria for a compensable rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein. There is no issue as to providing an appropriate application or the completeness of the application. By correspondence dated in December 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examination reports, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  
 
Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 
 
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001). 
 
A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.
 
The Veteran's service connected bilateral hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 
 
Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 
 
Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 
 
In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 
 
A December 2008 VA (QTC) audiological evaluation revealed an average right ear pure tone decibel loss of 65 with speech recognition of 96 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 60 with speech recognition of 98 percent.  These findings are consistent with Level II hearing in the left ear. Id.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.
 
The Veteran was scheduled for another VA examination in December 2010 but he failed to report for that study.  The appellant did report for another examination in March 2012, however, his responses were inconsistent and the examination was deemed invalid for rating purposes.  In this regard, it is well to recall that a claimant must cooperate with VA in the development of evidence that is pertinent to his claim.  38 C.F.R. § 3.159 (2015).  Hence, there is no additional pertinent evidence upon which to rate the appellant.  

As shown above, the available VA audiometric data supports a noncompensable rating for the bilateral hearing loss disability and no more.  Furthermore, there is no evidence that the appellant demonstrated an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.
 
The Veteran's assertions that his hearing has deteriorated are credible to include his claim that he now wears hearing aids.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment than the appellant's lay assertions.  As noted above, the United States Court of Appeals for Veterans Claims has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenman.  In this case, the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Moreover, the functional impairment caused by this disorder was noted in the December 2008 VA examination to include difficulty understanding normal conversation, listening to TV, hearing in groups or background noise situations, hearing and understanding female voices, and hearing on the telephone.  The rating assigned for the Veteran's hearing loss disability accurately reflects the degree of his service connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.
 
The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to a compensable rating for a bilateral hearing loss disability is denied.  
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


